JUDGMENT

PER CURIAM.
This case was considered on the record from the United States Tax Court and the briefs submitted by counsel. It is
ORDERED that the judgment of the Tax Court is affirmed.
William Tinnerman (Appellant) appeals the Tax Court’s order upholding the deci*74sion of an Internal Revenue Service hearing officer following the Appellant’s collection due process hearing. The Tax Court also imposed a penalty upon the Appellant for maintaining a frivolous position. For the reasons stated in the Tax Court’s opinion filed July 13, 2010, we affirm. It is
FURTHER ORDERED that Appellee Commissioner’s motion for sanctions is granted in the amount of $8,000 to be imposed jointly and severally against the Appellant and his counsel, Donald W. Wallis, for pursuing a frivolous appeal. See 26 U.S.C. § 7482(c)(4); 28 U.S.C. § 1912; Fed. R.App. P. 38. It is
FURTHER ORDERED that the Appellant’s motion to strike is dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41(a)(1).